Case 1:19-dm-00003-CI\/|H Document 29-7 /Filed 05/06/19 Page 1 of 1 Page|D# 466

Dear Honorable Judge Hilton,

My name is Kelly Wright and I served as Chelsea Manning’s campaign manager and director of
communications for the 2018 midterm election campaign to represent the state of Maryland in
the United States Senate. Given my personal and professional history with Ms. Manning I
believe that I may offer a unique perspective as to the stalwart and steadfast nature of Ms.
Manning’s commitment to certain political principles

First and foremost, Ms. Manning, holds utmost respect for our constitutional rights
including but not limited to the freedoms guaranteed by the Bill of Rights of the U.S.
Constitution. These include the freedom of the people to protest, protections for an adversarial
and inquisitive press, the right to a fair trial, the right to be from self-incrimination, the right to
be free from double jeopardy, and unemunerated rights to privacy and to be secure from
unreasonable searches and seizures. Ms. Manning believes that the grand jury system serves
primarily as a tool for the executive branch to police, spy on, disrupt, and ultimately shut down
activist communities and has been used to do so throughout history. She is categorically opposed
to the grand jury process and she cannot be coerced into compliance

Since her release from Ft. Leavenworth in 2017, Ms. Manning has been an active
member of many activist communities in the Washington, D.C. & New York City metro areas,
as well as within activist communities around the world. She has been an outspoken advocate
for LGBTQ rights and for the rights of protesters, especially the so-called J 20 protestors in
Washington, D.C. who faced an overzealous (and ultimately unsuccessful) prosecution.
Furthermore Ms. Manning is well aware of the history of the prosecutorial abuse of the grand
jury process to target, investigate, and silence activist communities.

Ms. Manning’s ethical, moral, and political worldview precludes her from complying
with grand juries due to their secretive nature and the ability of prosecutors to abuse them for
non-investigatory purposes like pre-trial discovery or for preemptive gathering of witness
testimony to bolster potential future cross-examination. She believes grand juries often amount
to nothing more than fishing expeditions and/or perjury traps. As a result, she is ready, able and
willing to endure severe personal harm to her mental & physical health and her financial well-
being in a principled stand against this system. Furthermore, she is so dedicated to these
principals she is even risking lifelong deleterious effects resulting from ineffectual post-operative
care following her gender confirmation surgery late last year.

As her communications director on the campaign trail I spent extended periods of time
with Ms. Manning on grueling schedules of public speaking engagements and maj or press
interviews. In these high stress situations, l witnessed the manifestation of the emotional and
psychological trauma that was inflicted upon her by seven years of imprisonment in a men’s
military prison and the months of solitary confinement that she was subjected to for her
commitment to her principles. l fear this harm is being compounded by her current situation. But
I feel uniquely qualified to tell you: no matter how much harm she comes to confinement is not
going to convince her to change her mind. In light of that, I believe the law requires her release.

Kelly Wright W

